The opinion of the Court was by
Shepley J.
To connect, is to join one thing to, or unite it with another. And a literal exposition of the language of the eighth section of the by-laws, would not prohibit the plaintiff from insuring his stock in trade at another office. That would be a very forced construction, which should regard goods deposited in a warehouse for a few days, to be again removed, as connected with it. And goods in a shop for sale, are placed there for safe keeping and exhibition, until sold ; and they have no necessary union with that, more than with any other shop. And they cannot, by any proper use of the word, be considered as connected with it. There is nothing in this case indicating, that the parties used the word in any unusual sense. On the contrary, it appears to have been used in the second section of the by-laws, in its ordinary acceptation. In the first class of risks by houses unconnected with other buildings, are intended, those not united with or joined to them. And in the second class, by buildings connected with others, are designated those so joined or united. A just exposition of the language, and the apparent intention of the parties in the use of it, authorize the conclusion, that the plaintiff has not incurred any forfeiture by obtaining insurance upon his goods elsewhere.

Defendants defaulted,